Exhibit 10.6

DATED 14 July 2020

MAXEON SOLAR TECHNOLOGIES, PTE. LTD.

AS THE BORROWER

DBS BANK LTD.

AS THE FACILITY AGENT

and

THE FINANCIAL INSTITUTIONS SET OUT AT SCHEDULE 1

AS ORIGINAL LENDERS

 

 

WORKING CAPITAL FACILITY AGREEMENT

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause        Page  

1.

  Interpretation      1  

2.

  Repayment      4  

3.

  Utilisation      5  

4.

  Prepayment      6  

5.

  Interest      6  

6.

  Interest Periods      7  

7.

  Changes to the Calculation of Interest      8  

8.

  Fees      9  

9.

  Amendments and Waivers      10  

10.

  Counterparts      12  

11.

  Governing Law      12  

12.

  Enforcement      12  



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 14 July 2020 and is made between:

 

(1)

MAXEON SOLAR TECHNOLOGIES, PTE. LTD., a company incorporated in Singapore with
registered number 201934268H and its registered address at 8 Marina Boulevard
#05-02, Marina Bay Financial Centre, 018981, Singapore, as borrower (the
“Borrower”);

 

(2)

THE FINANCIAL INSTITUTIONS listed in Schedule 1 (The Original Lenders) as
original lenders (the “Original Lenders”); and

 

(3)

DBS BANK LTD. as agent of the Finance Parties (other than itself) (the “
Facility Agent”).

IT IS AGREED as follows:

 

1.

INTERPRETATION

Except as otherwise defined in this Agreement or to the extent that the context
requires otherwise, terms defined and references construed in the Common Terms
Agreement shall have the same meaning and construction when used in this
Agreement. For the purposes of this Agreement:

 

1.1

Definitions

“Commitment” means:

 

  (a)

in relation to an Original Lender, the amount set opposite its name under the
heading “Commitment” in Schedule 1 (The Original Working Capital Lenders) and
the amount of any other Commitment transferred to it under this Agreement; and

 

  (b)

in relation to any other Lender, the amount of any Commitment transferred to it
under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement
or the Common Terms Agreement.

“Common Terms Agreement” means the common terms agreement dated on our about the
date of this Agreement and entered into between the Borrowers, the Guarantors,
the Intercreditor Agent, the Facility Agents, the Security Agents and the
financial institutions listed in schedule 1 therein as original lenders

“Facility” the revolving working capital facility made available under this
Agreement as described in clause 2.1 (The Facilities) of the Common Terms
Agreement.

“Fallback Interest Period” means one Month.

“Finance Party” means the Facility Agent or a Lender.

“Funding Rate” means any individual rate notified by a Lender to the Facility
Agent pursuant to paragraph (a)(ii) of Clause 7.3 (Cost of funds).

 

1



--------------------------------------------------------------------------------

“Historic Screen Rate” means, in relation to any Loan, the most recent
applicable Screen Rate for the currency of that Loan and for a period equal in
length to the Interest Period of that Loan and which is as of a day which is no
more than three (3) Business Days before the Quotation Day.

“Interest Payment Date” means the last day of each Interest Period.

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 6 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 5.3 (Default interest).

“Interpolated Historic Screen Rate” means, in relation to any Loan, the rate
(rounded to the same number of decimal places as the two relevant Screen Rates)
which results from interpolating on a linear basis between:

 

  (a)

the most recent applicable Screen Rate for the longest period (for which that
Screen Rate is available) which is less than the Interest Period of that Loan;
and

 

  (b)

the most recent applicable Screen Rate for the shortest period (for which that
Screen Rate is available) which exceeds the Interest Period of that Loan,

each for the currency of that Loan and each of which is as of a day which is no
more than three (3) Business Days before the Quotation Day.

“Interpolated Screen Rate” means, in relation to any Loan, the rate (rounded to
the same number of decimal places as the two relevant Screen Rates) which
results from interpolating on a linear basis between:

 

  (a)

the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan; and

 

  (b)

the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Loan,

each as of the Specified Time for the currency of that Loan.

“Lender” means:

 

  (a)

any Original Lender; and

 

  (b)

any bank, financial institution, trust, fund or other entity which has become a
Party as a Lender in accordance with clause 21 (Changes to the Lenders) of the
Common Terms Agreement, and this Agreement,

which in each case has not ceased to be a Party as such in accordance with the
terms of the Common Terms Agreement and this Agreement.

“LIBOR” means, in relation to any Loan:

 

  (a)

the applicable Screen Rate as of the Specified Time for the currency of that
Loan and for a period equal in length to the Interest Period of that Loan; or

 

2



--------------------------------------------------------------------------------

  (b)

as otherwise determined pursuant to Clause 5.3 (Default interest) below,

and if, in either case, that rate is less than zero, LIBOR shall be deemed to be
zero.

“Loan” means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.

“London Business Day” means a day (other than a Saturday or Sunday) on which
commercial banks are open for general business, including dealings in interbank
deposits in London.

“Margin” means three point seven five per cent. (3.75%) per annum.

“Party” means a party to this Agreement.

“Quotation Day” means:

 

  (a)

in relation to any period for which an interest rate is to be determined, two
London Business Days before the first day of that period (unless market practice
differs in the Relevant Market for that currency, in which case the Quotation
Day for that currency will be determined by the Facility Agent in accordance
with market practice in the Relevant Market (and if quotations would normally be
given on more than one day, the Quotation Day will be the last of those days));
or

 

  (b)

in relation to any Interest Period the duration of which is selected by the
Facility Agent pursuant to Clause 5.3 (Default interest), such date as may be
determined by the Facility Agent (acting reasonably).

“Screen Rate” means in relation to LIBOR, the London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other entity or
person which takes over the administration of that rate) for the relevant
currency and period displayed (before any correction, recalculation or
republication by the administrator) on page LIBOR01 or LIBOR02 of the Thomson
Reuters screen (or any replacement Thomson Reuters page which displays that
rate) or on the appropriate page of such other information service which
publishes that rate from time to time in place of Thomson Reuters. If such page
or service ceases to be available, the Facility Agent may specify another page
or service displaying the relevant rate after consultation with the Borrower.

“Utilisation” means a utilisation of the Facility.

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made .

“Utilisation Request” means a notice substantially in the relevant form set out
in part I of schedule 3 (Requests) of the Common Terms Agreement.

 

3



--------------------------------------------------------------------------------

1.2

Currency symbols and definitions

“$”, “US$” and “US dollars” denote the lawful currency of the US.

 

1.3

Principles of Construction

In this Agreement, the principles of construction set forth in clause 1.2
(Construction) of the Common Terms Agreement shall apply to this Agreement.

 

1.4

Supremacy

The rights and obligations of the Parties are subject to:

 

  (a)

the terms and conditions of the Common Terms Agreement. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of the Common Terms Agreement, the terms and conditions of the
Common Terms Agreement shall prevail; and

 

  (b)

the terms and conditions of the Intercreditor Agreement. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of the Intercreditor Agreement, the terms and conditions of the
Intercreditor Agreement shall prevail.

 

1.5

Designation

This Agreement is designated as a Finance Document for the purposes of the
Common Terms Agreement.

 

1.6

Third Party Rights

 

  (a)

Unless expressly provided to the contrary in a Finance Document, a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
to enforce or to enjoy the benefit of any term of this Agreement.

 

  (b)

Notwithstanding any term of this Agreement, the consent of any third person who
is not a Party is not required to rescind or vary this Agreement at any time.

 

2.

REPAYMENT

 

2.1

Repayment of Loans

 

  (a)

Subject to paragraph (b) below, the Borrower shall repay each Loan on the last
day of its Interest Period.

 

  (b)

Without prejudice to the Borrower’s obligation under paragraph (a) above, if:

 

  (i)

one or more Loans are to be made available to the Borrower:

 

  (A)

on the same day that a maturing Loan is due to be repaid by the Borrower; and

 

  (B)

in whole or in part for the purpose of refinancing the maturing Loan; and

 

4



--------------------------------------------------------------------------------

  (ii)

the proportion borne by each Lender’s participation in the maturing Loan to the
amount of that maturing Loan is the same as the proportion borne by that
Lender’s participation in the new Loans to the aggregate amount of those new
Loans,

the aggregate amount of the new Loans shall, unless the Borrower notifies the
Facility Agent to the contrary in the relevant Utilisation Request, be treated
as if applied in or towards repayment of the maturing Loan so that:

 

  (A)

if the amount of the maturing Loan exceeds the aggregate amount of the new
Loans:

 

  (1)

the Borrower will only be required to make a payment under clause 25.1 (Payments
to the Facility Agents) of the Common Terms Agreement in an amount equal to that
excess; and

 

  (2)

each Lender’s participation in the new Loans shall be treated as having been
made available and applied by the Borrower in or towards repayment of that
Lender’s participation in the maturing Loan and that Lender will not be required
to make a payment under clause 25.1 (Payments to the Facility Agents) of the
Common Terms Agreement in respect of its participation in the new Loans; and

 

  (B)

if the amount of the maturing Loan is equal to or less than the aggregate amount
of the new Loans:

 

  (1)

the Borrower will not be required to make a payment under clause 25.1 (Payments
to the Facility Agents) of the Common Terms Agreement; and

 

  (2)

each Lender will be required to make a payment under clause 25.1 (Payments to
the Facility Agents) of the Common Terms Agreement in respect of its
participation in the new Loans only to the extent that its participation in the
new Loans exceeds that Lender’s participation in the maturing Loan and the
remainder of that Lender’s participation in the new Loans shall be treated as
having been made available and applied by the Borrower in or towards repayment
of that Lender’s participation in the maturing Loan.

 

3.

UTILISATION

 

  (a)

In addition to the provisions of clauses 4.1 (Initial conditions precedent) and
4.2 (Further conditions precedent) of the Common Terms Agreement, the Lenders
will only be obliged to participate in a Utilisation of the Facility (including
any Utilisation to made in respect of Working Capital Rollover Loans) if:

 

5



--------------------------------------------------------------------------------

  (i)

the Borrower has made a representation in the relevant Utilisation Request that
the aggregate amount of (i) Cash and Cash Equivalents held by the members of the
Group (excluding SunPower Malaysia) and (ii) committed but undrawn facilities
for Financial Indebtedness immediately available to be utilised by the members
of the Group (excluding SunPower Malaysia) (excluding the Working Capital
Facility), in each case on both the date of the Utilisation Request and on the
proposed Utilisation Date is not less than USD 80,000,000 (or its equivalent in
another currency or currencies); and

 

  (ii)

if requested by any Lender prior to the proposed Utilisation Date, the Borrower
has provided reasonable detail demonstrating that the representation given under
paragraph (i) is accurate.

 

  (b)

For the purposes of this Clause 3, the terms “Cash” and “Cash Equivalents” shall
have the meaning given to them in schedule 11 (Financial Covenant Definitions)
of the Common Terms Agreement, provided that the definition of Cash shall
exclude amounts which are held by a member of the Group in a DSRA.

 

4.

PREPAYMENT

Unless a contrary indication appears in this Agreement or the Common Terms
Agreement, any part of the Facility which is prepaid or repaid may be reborrowed
in accordance with the terms of this Agreement and the Common Terms Agreement.

 

5.

INTEREST

 

5.1

Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

  (a)

Margin; and

 

  (b)

LIBOR.

 

5.2

Payment of interest

The Borrower shall pay accrued interest on each Loan on the last day of its
Interest Period (and, if the Interest Period is longer than six Months, on the
dates falling at six-monthly intervals after the first day of the Interest
Period).

 

5.3

Default interest

 

  (a)

If the Borrower fails to pay any amount payable by it under this Agreement on
its due date, interest shall accrue on the Unpaid Sum from the due date to the
date of actual payment (both before and after judgment) at a rate which is,
subject to paragraph (b) below, two per cent. (2%) per annum higher than the
rate which would have been payable if the Unpaid Sum had, during the period of
non-payment, constituted a Loan in the currency of the Unpaid Sum for successive
Interest Periods, each of a duration selected by the Facility Agent (acting
reasonably). Any interest accruing under this Clause 5.3 shall be immediately
payable by the Borrower on demand by the Facility Agent.

 

6



--------------------------------------------------------------------------------

  (b)

If any Unpaid Sum consists of all or part of a Loan which became due on a day
which was not the last day of an Interest Period relating to that Loan:

 

  (i)

the first Interest Period for that Unpaid Sum shall have a duration equal to the
unexpired portion of the current Interest Period relating to that Loan; and

 

  (ii)

the rate of interest applying to the Unpaid Sum during that first Interest
Period shall be two per cent. (2%) per annum higher than the rate which would
have applied if the Unpaid Sum had not become due.

 

  (c)

Default interest (if unpaid) arising on an Unpaid Sum will be compounded with
the Unpaid Sum at the end of each Interest Period applicable to that Unpaid Sum
but will remain immediately due and payable.

 

5.4

Notification of rates of interest

 

  (a)

The Facility Agent shall promptly notify the Lenders and the Borrower of the
determination of a rate of interest under this Agreement.

 

  (b)

The Facility Agent shall promptly notify the Borrower of each Funding Rate
relating to a Loan.

 

6.

INTEREST PERIODS

 

6.1

Selection of Interest Periods

 

  (a)

The Borrower may select an Interest Period for a Loan in the Utilisation Request
for that Loan.

 

  (b)

Subject to this Clause 6, the Borrower may select an Interest Period of one,
three or six Months or of any other period agreed between the Borrower, the
Facility Agent and all the Lenders in relation to the relevant Loan.

 

  (c)

An Interest Period for a Loan shall not extend beyond the Termination Date.

 

  (d)

Each Interest Period for a Loan shall start on the Utilisation Date.

 

6.2

Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

6.3

Consolidation of Loans

If two or more Interest Periods end on the same date, those Loans will be
consolidated into, and treated as, a single Loan on the last day of the Interest
Period.

 

7



--------------------------------------------------------------------------------

7.

CHANGES TO THE CALCULATION OF INTEREST

 

7.1

Unavailability of Screen Rate

 

  (a)

Interpolated Screen Rate: If no Screen Rate is available for LIBOR for the
Interest Period of a Loan, the applicable LIBOR shall be the Interpolated Screen
Rate for a period equal in length to the Interest Period of that Loan.

 

  (b)

Shortened Interest Period: If, after giving effect to paragraph (a) above, no
Screen Rate is available for LIBOR for the Interest Period of a Loan, the
Interest Period for that Loan shall (if it is longer than the Fallback Interest
Period) be shortened to the Fallback Interest Period and the applicable LIBOR
for that shortened Interest Period shall be determined pursuant to the
definition of “LIBOR”.

 

  (c)

Shortened Interest Period and Historic Screen Rate: If the Interest Period of a
Loan is, after giving effect to paragraph (b) above, either the Fallback
Interest Period or shorter than the Fallback Interest Period and, in either
case, no Screen Rate is available for LIBOR the applicable LIBOR shall be the
Historic Screen Rate for that Loan.

 

  (d)

Shortened Interest Period and Interpolated Historic Screen Rate: If paragraph
(c) above applies but no Historic Screen Rate is available for the Interest
Period of the Loan, the applicable LIBOR shall be the Interpolated Historic
Screen Rate for a period equal in length to the Interest Period of that Loan.

 

  (e)

Cost of funds: If paragraph (d) above applies but it is not possible to
calculate the Interpolated Historic Screen Rate, there shall be no LIBOR for
that Loan and Clause 7.3 (Cost of funds) shall apply to that Loan for that
Interest Period.

 

7.2

Market disruption

 

  (a)

If a Market Disruption Event occurs, then Clause 7.3 (Cost of funds) shall apply
to that Loan for the relevant Interest Period.

 

  (b)

For the purposes of this Clause 7.2, “Market Disruption Event” means, before
close of business in London on the Business Day immediately following the
Quotation Day for the relevant Interest Period, the Facility Agent has received
notifications from a Lender or Lenders (whose participations in a Loan exceed
thirty-five per cent. (35%) of that Loan) that the cost to it or them of funding
its or their participation(s) in that Loan from whatever source it or they may
reasonably select would be in excess of LIBOR.

 

7.3

Cost of funds

 

  (a)

If this Clause 7.3 applies, the rate of interest on each Lender’s share of the
relevant Loan for the relevant Interest Period shall be the percentage rate per
annum which is the sum of:

 

  (i)

the Margin; and

 

8



--------------------------------------------------------------------------------

  (ii)

the rate notified to the Facility Agent by such Lender as soon as practicable,
and in any event one Business Day prior to the date on which interest is due to
be paid in respect of that Interest Period, to be that which expresses as a
percentage rate per annum the cost to that Lender of funding its participation
in that Loan from whatever source it may reasonably select.

 

  (b)

If this Clause 7.3 applies and the Facility Agent or the Borrower so requires,
the Facility Agent and the Borrower shall enter into negotiations (for a period
of not more than thirty days) with a view to agreeing a substitute basis for
determining the rate of interest.

 

  (c)

Any alternative basis agreed pursuant to paragraph (b) above shall, with the
prior consent of all the Lenders and the Borrower, be binding on all Parties.

 

  (d)

If this Clause 7.3 applies, the Facility Agent shall, as soon as is practicable,
notify the Borrower.

 

7.4

Break Costs

 

  (e)

The Borrower shall, within three Business Days of demand by a Finance Party, pay
to that Finance Party its Break Costs attributable to all or any part of a Loan
or Unpaid Sum being paid by the Borrower on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.

 

  (f)

Each Lender shall, as soon as reasonably practicable after a demand by the
Facility Agent, provide a certificate confirming the amount of its Break Costs
for any Interest Period in which they accrue.

 

8.

FEES

 

8.1

Commitment fee

 

  (a)

The Borrower shall pay to the Facility Agent (for the account of each Lender) a
fee in US dollars computed at the rate of one per cent. (1.0%) per annum on that
Lender’s Available Commitment for the Availability Period.

 

  (b)

The accrued commitment fee is payable on the last day of each successive period
of three Months which ends during the Availability Period, on the last day of
the Availability Period and, if cancelled in full, on the cancelled amount of
the relevant Lender’s Commitment at the time the cancellation is effective.

 

8.2

Upfront fee

The Borrower shall pay to each Original Lender (for its own account) an upfront
fee in the amount and at the times agreed in one or more Fee Letters.

 

9



--------------------------------------------------------------------------------

9.

AMENDMENTS AND WAIVERS

 

9.1

Restricted amendments

The Borrower agrees that it shall not request or consent to any amendments to
the following provisions of the Common Terms Agreement without the prior written
consent of the Facility Agent:

 

  (a)

the definition of “Eligible Equipment” in clause 1.1 (Definitions);

 

  (b)

clause 3.1(a) (Purpose);

 

  (c)

clause 7.7 (Mandatory Prepayment – Disposals); and

 

  (d)

clause 19.27 (Purchase of Eligible Equipment).

 

9.2

Replacement of Screen Rate

 

  (a)

Subject to the other terms of the Intercreditor Agreement, if a Screen Rate
Replacement Event has occurred in relation to any Screen Rate for a currency
which can be selected for a Loan, any amendment or waiver which relates to:

 

  (i)

providing for the use of a Replacement Benchmark; and

 

  (ii)



 

  (A)

aligning any provision of this Agreement to the use of that Replacement
Benchmark;

 

  (B)

enabling that Replacement Benchmark to be used for the calculation of interest
under this Agreement (including, without limitation, any consequential changes
required to enable that Replacement Benchmark to be used for the purposes of
this Agreement);

 

  (C)

implementing market conventions applicable to that Replacement Benchmark;

 

  (D)

providing for appropriate fallback (and market disruption) provisions for that
Replacement Benchmark; or

 

  (E)

adjusting the pricing to reduce or eliminate, to the extent reasonably
practicable, any transfer of economic value from one Party to another as a
result of the application of that Replacement Benchmark (and if any adjustment
or method for calculating any adjustment has been formally designated, nominated
or recommended by the Relevant Nominating Body, the adjustment shall be
determined on the basis of that designation, nomination or recommendation),

may be made with the consent of the Facility Agent (acting on the instructions
of the Majority Lenders) and the Obligors.

 

10



--------------------------------------------------------------------------------

9.3

Definitions

In this Clause 9, the following terms shall have the following meanings:

“Majority Lenders” has the meaning given to that term in the Intercreditor
Agreement in respect of this Agreement.

“Relevant Nominating Body” means any applicable central bank, regulator or other
supervisory authority or a group of them, or any working group or committee
sponsored or chaired by, or constituted at the request of, any of them or the
Financial Stability Board.

“Replacement Benchmark” means a benchmark rate which is:

 

  (a)

formally designated, nominated or recommended as the replacement for a Screen
Rate by:

 

  (i)

the administrator of that Screen Rate (provided that the market or economic
reality that such benchmark rate measures is the same as that measured by that
Screen Rate); or

 

  (ii)

any Relevant Nominating Body,

and if replacements have, at the relevant time, been formally designated,
nominated or recommended under both paragraphs, the “Replacement Benchmark” will
be the replacement under paragraph (ii) above;

 

  (b)

in the opinion of the Majority Lenders and the Obligors, generally accepted in
the international or any relevant domestic syndicated loan markets as the
appropriate successor to a Screen Rate; or

 

  (c)

in the opinion of the Majority Lenders and the Obligors, an appropriate
successor to a Screen Rate.

“Screen Rate Replacement Event” means, in relation to a Screen Rate:

 

  (a)

the methodology, formula or other means of determining that Screen Rate has, in
the opinion of the Majority Lenders, and the Obligors materially changed;

 

  (b)



 

  (i)



 

  (A)

the administrator of that Screen Rate or its supervisor publicly announces that
such administrator is insolvent; or

 

  (B)

information is published in any order, decree, notice, petition or filing,
however described, of or filed with a court, tribunal, exchange, regulatory
authority or similar administrative, regulatory or judicial body which
reasonably confirms that the administrator of that Screen Rate is insolvent,

provided that, in each case, at that time, there is no successor administrator
to continue to provide that Screen Rate;

 

11



--------------------------------------------------------------------------------

  (ii)

the administrator of that Screen Rate publicly announces that it has ceased or
will cease, to provide that Screen Rate permanently or indefinitely and, at that
time, there is no successor administrator to continue to provide that Screen
Rate;

 

  (iii)

the supervisor of the administrator of that Screen Rate publicly announces that
such Screen Rate has been or will be permanently or indefinitely discontinued;
or

 

  (iv)

the administrator of that Screen Rate or its supervisor announces that that
Screen Rate may no longer be used; or

 

  (c)

the administrator of that Screen Rate determines that that Screen Rate should be
calculated in accordance with its reduced submissions or other contingency or
fallback policies or arrangements and either:

 

  (i)

the circumstance(s) or event(s) leading to such determination are not (in the
opinion of the Majority Lenders and the Obligors) temporary; or

 

  (ii)

that Screen Rate is calculated in accordance with any such policy or arrangement
for a period no less than 1 month; or

 

  (d)

in the opinion of the Majority Lenders and the Obligors, that Screen Rate is
otherwise no longer appropriate for the purposes of calculating interest under
this Agreement.

 

10.

COUNTERPARTS

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

11.

GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

12.

ENFORCEMENT

 

12.1

Jurisdiction of English courts

 

  (a)

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute relating to the
existence, validity or termination of this Agreement or any non-contractual
obligation arising out of or in connection with this Agreement) (a “Dispute”).

 

  (b)

The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

  (c)

Notwithstanding sub-clause (a) above, any Finance Party may take proceedings
relating to a Dispute in any other courts with jurisdiction. To the extent
allowed by law, the Finance Parties may take concurrent proceedings in any
number of jurisdictions.

 

12



--------------------------------------------------------------------------------

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

13



--------------------------------------------------------------------------------

SCHEDULE 1

THE ORIGINAL WORKING CAPITAL LENDERS

 

Name of Original Lender    Working Capital Facility Commitment

Goldman Sachs Lending Partners LLC

   US$ 50,000,000.00

 

14



--------------------------------------------------------------------------------

EXECUTION PAGE: WORKING CAPITAL FACILITY AGREEMENT

 

Borrower          Signed by Jeffrey W. Waters                         )       a
duly authorised signatory    )       for and on behalf of    )       MAXEON
SOLAR    )                                                                
TECHNOLOGIES, PTE. LTD.    )   

/s/ Jeffrey W. Waters

         Signature            

 

Original Lender GOLDMAN SACHS LENDING PARTNERS LLC, a Delaware limited liability
company, By:   

/s/ Thomas M. Manning

   Name:   

Thomas M. Manning

   Title:   

Authorized Signatory

  

 

Facility Agent             Signed by Chan Kim Lim and                           
)          Noor Azizah Ador                                               )   
      duly authorised representatives    )          for and on behalf of    )   
      DBS BANK LTD.    )    /s/ Chan Kim Lim    /s/ Noor Azizah Ador         
Signature    Signature   